DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 7-9, 11, 13, 15-16, 22-23, 30-31, 34-38, 40, 42, 44-45, 51-52 and 84 are currently pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of the invention, the claimed dosing cycle of aripiprazole to treat schizophrenia in a subject in need was not anticipated in the prior art. 
  The closest prior art is Cresswell (US2016/0045495 published 02/18/2016), who teaches that the aripiprazole nanoparticle depot injection (ALNCD) is used as a “lead in” aripiprazole formulation to treat schizophrenia. When it is used as a “lead in” formulation, it can be used in combination with a separate, additional long acting aripiprazole prodrug injection, in order to address any delay in onset in the patient. Said separate, long acting aripiprazole prodrug is formulated as having a volume based particle size (Dv50) of greater than about 5000 nm and is administered following the aripiprazole nanoparticle composition ([0043], [0096]), claim 32-33).
  As disclosed in Cresswell above, while it was obvious in the art to administer an alternative aripiprazole composition in order to address any delay in onset of the NCD), there was no teaching nor suggestion to administer a third aripiprazole composition on top of the first two aripiprazole compositions taught by Cresswell, and that all three aripiprazole composition are administered at substantially the same time, considering the administered second aripiprazole composition already addresses any delay in onset in the patient from the nanoparticle aripiprazole injection formulation. Substantially the same time is defined as “generally within minutes of each other” as recited in page 2 line 25 of the instant specification. 
 Applicant has identified a nonobvious aripiprazole dosing strategy to treat schizophrenia and therefore claims 1-5, 7-9, 11, 13, 15-16, 22-23, 30-31, 34-38, 40, 42, 44-45, 51-52 and 84 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628





/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628